--------------------------------------------------------------------------------

Exhibit 10-12



 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) dated as of December 17, 2008 is made
and entered into by and between George S Livermore (“Executive”) and The First
American Corporation (“Employer”).  In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows:
 
1.           Employment of Executive.  Subject to the terms and conditions of
this Agreement, Employer hereby employs Executive, and Executive hereby accepts
employment, as President of Employer’s Data and Analytic Solutions
Segment.  Executive shall devote Executive’s entire productive time, effort and
attention to the business of Employer during the Term (as defined
below).  Executive will use his best efforts at all times to promote and protect
the good name of Employer and Employer’s affiliates (together with Employer,
each a “Related Company” and, collectively the “Related Companies”) as well as
that of their respective officers, directors, employees, agents, products and
services.  Executive shall not directly or indirectly render any service of a
business, commercial or professional nature to any other person or organization,
whether for compensation or otherwise, without the prior written consent of
Employer.
 
2.           Duties To Be Performed.  Executive shall perform the duties and
have the responsibilities customarily performed and held by a person in a
position similar to that set forth in Section 1.  Executive shall also perform
such other duties as directed by Employer’s Board of Directors and the Chief
Executive Officer of Employer or his designee.  Any modification made by
Employer’s Board of Directors to the duties of Executive shall not constitute a
breach of this Agreement.
 
3.           Term of Agreement.  The term of employment shall commence on the
date of this Agreement and, unless earlier terminated pursuant to the provisions
of the Agreement, shall terminate upon the close of business on December 31,
2011 (the “Term”).
 
4.           Compensation.  In full payment for Executive’s services, Employer
shall provide to Executive compensation and benefits determined in accordance
with this Section 4.


4.1           Salary.    During the Term, Employer shall pay Executive a base
annual salary (the “Base Salary”), before deducting all applicable withholdings,
of $350,000  per year, payable at the times and in the manner dictated by
Employer’s standard payroll policies, which Base Salary may be increased in the
sole and unfettered discretion of the Compensation Committee of the Board of
Directors of Employer (the “Compensation Committee”).  The Base Salary shall be
prorated for any partial pay period that occurs during the Term.
 
4.2           Performance Bonus; Long-Term Incentive Equity Awards.  During the
Term, in addition to the Base Salary, Employer may, in the sole and unfettered
discretion of the Compensation Committee, pay to Executive an annual bonus and
long-term incentive equity award.
 
4.3           Benefits.  Executive shall, subject to the terms and conditions of
any applicable benefits plan documents and applicable law, be entitled to
receive all benefits of employment generally available to other similarly
situated executives of Employer when and as he become eligible for them,
including medical, dental, life and disability insurance benefits.  Employer
reserves the right to modify, suspend or discontinue any and all of the above
benefit plans, policies, and practices at any time without notice to or recourse
by Executive, so long as such action is taken generally with respect to other
similarly situated executives of Employer and does not single out Executive.


4.4           Taxes and Withholdings.  Employer may deduct from all compensation
payable under this Agreement to Executive any taxes or withholdings Employer is
required to deduct pursuant to state and federal laws or by mutual agreement
between the parties.
 
5.           Termination.
 
1

--------------------------------------------------------------------------------

 
 
5.1           Termination Upon Death.  The Term (and Executive’s employment)
shall automatically terminate with immediate effect upon the death of Executive.
 
5.2           Termination by Employer.  Notwithstanding anything in this
Agreement to the contrary, express or implied, the Term (and Executive’s
employment) may be terminated immediately by Employer (by delivery of written
notice specifying that termination is made pursuant to this Section 5.2) as
follows:
 
(a)           Whenever Executive is not physically or mentally able (with
reasonable accommodation) to perform the essential functions of Executive’s job;
 
(b)           For “Cause,” which shall be defined as: (i) embezzlement, theft or
misappropriation by the Executive of any property of any of the Related
Companies; (ii) Executive’s willful breach of any fiduciary duty to Employer;
(iii) Executive’s willful failure or refusal to comply with laws or regulations
applicable to Employer and its business or the policies of Employer governing
the conduct of its employees; (iv) Executive’s gross incompetence in the
performance of Executive’s job duties; (v) commission by Executive of a felony
or of any crime involving moral turpitude, fraud or misrepresentation; (vi) the
failure of Executive to perform duties consistent with a commercially reasonable
standard of care; (vii) Executive’s refusal to perform Executive’s job duties or
to perform reasonable specific directives of Executive’s supervisor or his
successor or designee and the Board of Directors of Employer; or (viii) any
gross negligence or willful misconduct of Executive resulting in a loss to
Employer or any other Related Company, or damage to the reputation of Employer
or any other Related Company; or
 
(c)           Upon the occurrence of any material breach (not covered by any of
clauses (i) through (viii) of Section 5.2(b) above) of any of the provisions of
this Agreement, it being agreed that for all purposes under this Agreement any
violation of any of the provisions of Sections 1, 6, 7 and 8 shall be deemed to
be a material breach of this Agreement.
 
5.3           Termination by Executive.  Executive may terminate the Term (and
Executive’s employment) by giving two weeks written notice Employer.
 
5.4           Termination by Employer without Cause.  Employer may terminate the
Term (and Executive’s employment) by giving two weeks written notice to
Executive.  A termination made pursuant to this Section 5.4 is a “termination
Without Cause.”  A termination made pursuant to Section 5.2 (and satisfying the
notice requirement set forth therein) shall under no circumstance be considered
a termination Without Cause.
 
5.5           Rights and Obligations Upon Termination.
 
(a)           In the event of Employer’s termination of the Term (and
Executive’s employment) pursuant to Section 5.4 (which, for the avoidance of
doubt, is a termination Without Cause), Employer shall pay Executive:
 
(i)           his Base Salary and accrued vacation through the date of
termination, paid within 5 days following the termination date (or earlier if
required by law);
 
(ii)           any annual bonus earned for any fiscal year completed before the
date of termination that remains unpaid as of the date of termination, paid
within 5 days following the termination date (or earlier if required by law);
and
 
(iii)           an amount (the “Severance Amount”) equal to two (2) times the
sum of (A) his Base Salary and (B) the median of the last three (3) annual
bonuses paid to Executive (whether earned pursuant to this Agreement or
otherwise and whether paid in cash, restricted stock units, stock options or
otherwise) (the “Median Bonus”), fifty percent (50%) of which will be paid on
the first business day following the 12-month anniversary of the date of
termination and fifty percent (50%) of which will be paid in twelve installments
equal to 1/24th of the Severance Amount, the first payment of which will be made
on the 29th day following termination and the remaining eleven payments of which
will be made on the first business day of each calendar month thereafter.
 
 
2

--------------------------------------------------------------------------------

 
For the purpose of determining the Median Bonus, the value of (1) the portion of
any annual bonus paid in the form of restricted stock or restricted stock units
(“RSUs”) shall be determined by multiplying the number of restricted shares or
RSUs granted by the closing price of the restricted shares or stock underlying
the RSUs on the grant date and (2) the portion of any annual bonus paid in the
form of stock options or other equity (excluding restricted stock or RSUs) shall
be determined using the methodology utilized by Employer for determining the
cost of such stock option or other equity for financial reporting purposes, but
without giving effect to the amortization of such stock option or other
equity.  For the avoidance of doubt, the Median Bonus shall not include any
long-term incentive equity awards which would not be included in “Covered
Compensation” under the Executive Supplemental Benefit Plan (including any
amendment, modification or successor thereto, the “SERP”).  For the avoidance of
doubt, “median” means, with respect to a set of three amounts, the middle amount
and not the highest or the lowest amount, unless two of the amounts in the set
are the same amount, in which case “median” means the amount which occurs twice
in the set.
 
In exchange for Employer’s agreement to pay the Severance Amount, Executive
agrees to execute (within 21 days following the date of termination of
employment), deliver and not revoke (within the time period permitted by
applicable law) a general release of the Related Companies and their respective
officers, directors, employees and owners from any and all claims, obligations
and liabilities of any kind whatsoever, including all such claims arising from
or in connection with Executive’s employment or termination of employment with
Employer or this Agreement (including, without limitation, civil rights claims),
in such form as is reasonably requested by Employer.  Executive’s right to
receive the Severance Amount is conditioned upon the release described in the
preceding sentence becoming irrevocable and shall immediately cease in the event
that Executive violates any of the provisions of Sections 6, 7 and 8.  Apart
from the payments set forth in this Section 5.5(a) and the benefits to which
Executive may be entitled under the Employment Arrangements (as defined below),
upon such termination Employer shall have no further liability whatsoever to
Executive.
 
(b)           In the event of the termination of the Term (and Executive’s
employment) pursuant to Sections 5.1, 5.2 or 5.3 or, if Executive’s employment
does not continue on an at-will basis or pursuant to another agreement, upon the
expiration of the Term, Employer shall be obligated to pay Executive (or, in the
case of a termination under Section 5.1, Executive’s heir or successor) the Base
Salary and vacation accrued hereunder through the date of termination and any
annual bonus earned for any fiscal year completed before the date of
termination, in each case, that remains unpaid as of the date of
termination.  Apart from the payments set forth in this Section 5.5(b) and the
benefits to which Executive may be entitled under the Employment Arrangements,
upon such termination or expiration, as the case may be, Employer shall have no
further liability whatsoever to Executive.
 
(c)           If (i) Executive’s employment is terminated Without Cause by
Employer prior to the expiration of the Term, (ii) as of the date of such
termination Executive has not yet reached his “Early Retirement Date”, as
defined in the SERP and (iii) Executive would have reached his “Early Retirement
Date” during the Term had his employment not been earlier terminated, Executive
will be deemed to be vested in the SERP on the date he would have reached his
“Early Retirement Date” and he will begin receiving payments under the SERP on
such date as otherwise provided in, and otherwise subject to the provisions of,
the SERP; provided, however, that in such circumstance Executive’s “Final
Average Compensation” (or equivalent) for purposes of the SERP shall be
determined as of the date of the termination of his employment.
 
(d)           If Executive gives notice of termination of employment or if it
becomes known that Executive’s employment will otherwise terminate in accordance
with its provisions, Employer may, in its sole discretion and subject to its
other obligations under this Agreement, relieve Executive of his duties under
this Agreement and assign Executive other reasonable duties and responsibilities
to be performed until the termination becomes effective.
 
(e)           In the event that any payment or benefit received or to be
received by Executive under this Agreement and all other arrangements or
programs, including any acceleration of vesting of stock options, restricted
stock, restricted stock units, deferred compensation, or long-term incentive
awards (collectively, the “Payments”), would constitute an excess parachute
payment within the meaning of Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), as determined in good faith by Employer’s independent
auditors, then the portion of the Payments that would be treated as parachute
payments under Section 280G of the Code shall be reduced so that the Payments,
in the aggregate, are reduced to the Safe Harbor Amount (as defined below).  For
purposes of this Agreement, the term “Safe Harbor Amount” means the largest
portion of the Payments that would result in no portion of the Payments being
considered parachute payments under Section 280G of the Code.  In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.  In addition, with
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code,
all such payments shall be made on or before the last day of calendar year
following the calendar year in which the expense occurred.
 
 
3

--------------------------------------------------------------------------------

 
(f)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit (whether under this Agreement or otherwise) that is
considered deferred compensation under Section 409A of the Code payable on
account of a “separation from service,” and that is not exempt from Section 409A
of the Code as involuntary separation pay or a short-term deferral (or
otherwise), such payment or benefit shall be made or provided at the date which
is the earlier of (i) the expiration of the six (6)-month period measured from
the date of such “separation from service” of Executive or (ii) the date of
Executive’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 5.5(f)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.
 
6.           Restrictive Covenants
 
6.1           Access to Trade Secrets and Confidential Information.  Executive
acknowledges and agrees that in the performance of Executive’s duties of
employment Executive will be brought into frequent contact with existing and
potential customers of Employer and the other Related Companies throughout the
world.  Executive also agrees that trade secrets and confidential information of
Employer and the other Related Companies gained by Executive during Executive’s
association with Employer and the other Related Companies have been developed by
Employer and the other Related Companies through substantial expenditures of
time, effort and money and constitute valuable and unique property of Employer
and the other Related Companies, and Employer and/or the Related Companies will
suffer substantial damage and irreparable harm which will be difficult to
compute if, during the Term and thereafter, Executive should disclose or
improperly use such confidential information and trade secrets in violation of
the provisions of this Section 6.  Executive further understands and agrees that
the foregoing makes it necessary for the protection of the businesses of
Employer and the other Related Companies that Executive not compete with
Employer or any other Related Company during his or her employment, as further
provided in this Section 6.
 
6.2           Non-Compete and Non-Solicit.  While employed by Employer and, if
Executive is terminated Without Cause, until the one (1) year anniversary of the
termination date,  Executive will not, directly or indirectly, engage in or
render any service of a business, commercial or professional nature to any other
person, entity or organization, whether for compensation or otherwise, that is
in competition with Employer or any other Related Company anywhere in the
world.  In accordance with this restriction, but without limiting its terms,
Executive will not:
 
(a)           enter into or engage in any business which competes with the
business of Employer or any other Related Company;
 
(b)           solicit customers, business, patronage or orders for, or sell, any
products or services in competition with, or for any business that competes
with, the business of Employer or any other Related Company;
 
(c)           divert, entice, or take away any customers, business, patronage or
orders of Employer or any other Related Company or attempt to do so; or
 
(d)           promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of Employer or any other Related Company.
 
Section 12 notwithstanding, Employer’s sole remedy for a breach of this Section
6.2 subsequent to Executive’s termination Without Cause shall be termination of
Employer’s obligation to make further payments of any Severance Amount pursuant
to Section 5.5(a)(iii) and, for the avoidance of doubt, Employer shall not be
entitled to monetary damages in the event of any such breach.
 
6.3           Scope of Restricted Activities.  For the purposes of Section 6.2,
but without limitation thereof, Executive will be in violation thereof if
Executive engages in any or all of the activities set forth therein directly as
an individual on Executive’s own account, or indirectly as a stockholder,
partner, joint venturer, Executive, agent, salesperson, consultant, officer
and/or director of, or by virtue of the ownership by Executive’s spouse, child
or parent of any equity interest in, any firm, association, partnership,
corporation or other entity engaging in any or all of such activities; provided,
however, Executive’s or Executive’s spouse’s, child’s or parent’s ownership of
less than one percent (1%) of the issued equity interest in any publicly traded
corporation shall not alone constitute a violation of this Agreement.
 
4

--------------------------------------------------------------------------------

 
 
6.4
Scope of Covenants.  Employer and Executive acknowledge that the time, scope,
geographic area and other provisions of Sections 6 and 7 have been specifically
negotiated by sophisticated commercial parties and agree that they consider the
restrictions and covenants contained in such Sections to be reasonable and
necessary for the protection of the interests of the Related Companies, but if
any such restriction or covenant shall be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in
application, such restriction or covenant shall apply with such deletion or
modification as may be necessary to make it valid and enforceable.  The
restrictions and covenants contained in each provision of such Sections shall be
construed as separate and individual restrictions and covenants and shall each
be capable of being severed without prejudice to the other restrictions and
covenants or to the remaining provisions of this Agreement.

 
7.           No Solicitation/Interference.  Executive will not directly or
indirectly, at any time during the Term and the 12-month period after
termination of Executive’s employment attempt to disrupt, damage, impair or
interfere with Employer’s or any other Related Company’s business by raiding any
of Employer’s or such other Related Company’s Executives or soliciting any of
them to resign from their employment by Employer or such other Related Company,
or by disrupting the relationship between Employer or any other Related Company
and any of their respective consultants, agents, representatives or
vendors.  Executive acknowledges that this covenant is necessary to enable
Employer and the other Related Companies to maintain a stable workforce and
remain in business.
 
8.           Nondisclosure of Confidential Information.  Executive will keep in
strict confidence, and will not, directly or indirectly, at any time during or
after Executive’s employment with Employer, disclose, furnish, disseminate, make
available or, except in the course of performing Executive’s duties of
employment, use any trade secrets or confidential business and technical
information of Employer, any other Related Company or any of its respective
customers or vendors, without limitation as to when or how Executive may have
acquired such information.  Such confidential information shall include, without
limitation, Employer’s and any other Related Company’s unique selling and
servicing methods and business techniques, business strategies, financial
information, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information, processes, inventions, patents, copyrights,
trademarks and other intellectual property and intangible rights, and other
business information.  Executive specifically acknowledges that all such
confidential information, whether reduced to writing, maintained on any form of
electronic media, or maintained in the mind or memory of Executive and whether
compiled by Employer, any other Related Company and/or Executive, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by Employer or another Related Company,
as the case may be, to maintain the secrecy of such information, that such
information is the sole property of Employer or another Related Company and that
any retention and use of such information or rights by Executive during his
employment with Employer (except in the course of performing his duties and
obligations hereunder) or after the termination of his employment shall
constitute a misappropriation of Employer’s or another Related Company’s trade
secrets, rights or other property.
 
9.           Return of Company Property.  Executive agrees that upon termination
of Executive’s employment with Employer, for any reason, Executive shall return
to Employer, in good condition, all property of Employer and the other Related
Companies, including without limitation, the originals and all copies of any
materials which contain, reflect, summarize, describe, analyze or refer or
relate to any items of information listed in Section 8 of this Agreement.  In
the event that such items are not so returned, Employer will have the right to
charge Executive for all reasonable damages, costs, attorneys’ fees and other
expenses incurred in searching for, taking, removing and/or recovering such
property.
 
10.           Representations and Warranties.  Executive hereby represents and
warrants that he has the legal capacity to execute and perform this Agreement,
that this Agreement is a valid and binding agreement enforceable against him
according to its terms, and that the execution and performance of this Agreement
by him does not violate the terms of any existing agreement or understanding,
written or oral, to which Executive is a party or any judgment or decree to
which Executive is subject.  In addition, Executive represents and warrants that
he knows of no reason why he is not physically or legally capable of performing
his obligations under this Agreement in accordance with its terms.  Executive
hereby indemnifies the Related Companies and shall hold harmless the Related
Companies from and against all liability, loss, cost, or expense, including,
without limitation, reasonable attorneys’ fees and expenses, incurred by any
Related Company by reason of the inaccuracy of Executive’s representations and
warranties contained in this Section 10.
 
11.           Survival.   Each of the representations, warranties and covenants
set forth in Sections 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and
20 of this Agreement shall survive and shall continue to be binding upon
Employer and Executive notwithstanding the termination of Executive’s employment
or the expiration of the Term for any reason whatsoever.
 
12.           Breach by Executive.  Executive is obligated under this Agreement
to render services of a special, unique, unusual, extraordinary, and
intellectual character, which give this Agreement particular value.  The loss of
these services cannot be reasonably or adequately compensated in damages in an
action at law.  Accordingly, in addition to other remedies provided by law or
this Agreement, Employer shall have the right during the Term and any period of
non-competition governed by this Agreement, to seek injunctive relief against
breach or threatened breach of this Agreement by Executive or the performance of
services, or threatened performance of services, by Executive in violation of
this Agreement, or both.
 
5

--------------------------------------------------------------------------------

 
 
13.           Controlling Law.  This Agreement constitutes a welfare plan
subject to the Employee Retirement Income Security Act of 1974 (“ERISA”).  To
the extent not governed by ERISA, this Agreement shall be controlled, construed
and enforced in accordance with the laws of the State of­ California, without
regard to conflicts of laws principles.
 
14.           Notices.  Any notice to Employer required or permitted under this
Agreement shall be given in writing to Executive, either by personal service or
by registered or certified mail, postage prepaid, addressed to the Chief
Executive Officer of Employer, or equivalent, with a copy to the General Counsel
of Employer, at Employer’s then principal place of business.  Any such notice to
Executive shall be given in a like manner and, if mailed, shall be addressed to
Executive at his home address then shown in Employer’s files.  For the purpose
of determining compliance with any time limit in this Agreement, a notice shall
be deemed to have been duly given (a) on the date of service, if served
personally on the party to whom notice is to be given, or (b) on the third
business day after mailing, if mailed to the party to whom the notice is to be
given in the manner provided by this Section.
 
15.           Amendments.  This Agreement may be amended only by written
agreement of each of the parties to this Agreement.
 
16.           Severability.  If any term, covenant, condition or provision of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated; provided that
if Executive breaches Section 6 and if Section 6 is finally determined to be
unenforceable, the payment obligations of Section 5.5(a)(iii) and Section 5.5(c)
shall be deemed void ab initio.
 
17.           Assignment.  Executive shall not transfer or assign this Agreement
or any part thereof.  Employer reserves the right to transfer or assign this
Agreement to any organization associated with it or any successor organization;
provided, however, that Employer may assign this Agreement to any Related
Company the stock or other equity of which is distributed to the shareholders of
Employer and which, at the time of such distribution, agrees to employ Executive
and assume Employer’s obligations under this Agreement.
 
18.           Third-Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any party other than Employer, the other Related
Companies, Executive and their respective successors and permitted assigns.
 
19.           Integration.
 
(a)           This Agreement; the SERP; any stock option, restricted stock,
stock appreciation right or other equity compensation plan of Employer or any
other Related Company (including, without limitation, The First American
Corporation 2006 Incentive Compensation Plan) and any award agreement entered
into thereunder; any pension plan and pension restoration plan or Employer or
any Related Company; any deferred compensation plan of Employer or any other
Related Company; any other employee benefit plan of Employer or any other
Related Company; any change-of-control or similar agreement to which Employer
and/or and Related Party and Executive are parties; and any amendment,
restatement or successor to any of the foregoing (the foregoing, collectively,
the “Employment Arrangements”) contain the entire Agreement between the parties
and supersedes all prior verbal and written agreements, understandings,
commitments and practices between the parties. The benefits conferred upon
Executive pursuant to this Agreement shall be in addition to the benefits
provided for under the other Employment Arrangements; provided, however, that
duplicative benefits shall not be payable pursuant to this Agreement and any
other Employment Arrangement and, for the avoidance of doubt, none of the
benefits provided in this Agreement shall be payable to the extent they are
otherwise payable under the other Employment Arrangements.
 
 
6

--------------------------------------------------------------------------------

 
(b)           In the event (i) Executive is a party to an agreement with a
Related Company providing for a severance benefit in the event Executive’s
employment terminates following a change-in-control (a “Change-in-Control
Agreement”), (ii) Executive becomes entitled to such benefit and (iii) Executive
becomes entitled to the Severance Amount under Section 5.5(a)(iii), then the
severance benefit payable to Executive under the Change-in-Control Agreement
shall offset any Severance Amount payable to Executive pursuant to Section
5.5(a)(iii).
 
20.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when executed shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.
 
 

 "EXECUTIVE"      "EMPLOYER"          THE FIRST AMERICAN CORPORATION  
/s/  George S. Livermore
   
/s/ Parker S. Kennedy
 
Name:  George S. Livermore
   
Name:  Parker S. Kennedy
 
Date:  December 17, 2008
   
Title:  Chairman and Chief Executive Officer
         Date:  December 17, 2008  

 
 
7

--------------------------------------------------------------------------------

 